UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-1025



RALPH MATTHEWS,

                                               Plaintiff - Appellant,

             versus


THOMAS E. WHITE, Secretary of the Department
of the Army,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-568-A)


Submitted:    May 29, 2003                     Decided:   June 3, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Matthews, Appellant Pro Se. Rachel Celia Ballow, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Ralph Matthews appeals the district court’s order entering

partial   judgment    in     favor   of       the   Defendant   on   his    racial

discrimination claim and dismissing Matthews’ retaliation, hostile

work   environment,    and     wrongful        termination   claims,    in    this

employment discrimination action.             We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.         See Matthews v. White, No. CA-02-

568-A (E.D. Va. filed Nov. 12, 2002; entered Nov. 15, 2002).                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                           AFFIRMED




                                          2